                                    December 18, 2019

VIA ECF
The Honorable Jesse M. Furman
United States District Judge                         Application GRANTED. The Clerk of Court is
Thurgood Marshall                                    directed to terminate Docket No. 38.
United States Courthouse
40 Foley Square                                                           SO ORDERED.
New York, New York 10007

Re:    United States v. Joseph Galdieri, Sr.
       19 Cr. 757 (JMF)
                                                                          December 18, 2019
Dear Judge Furman:

      I write with the consent of the Government and Pretrial Services to request a
temporary modification of Mr. Galdieri, Sr.’s bail conditions.

      On October 1, 2019, the Honorable Kevin N. Fox set bail to a $100,000
personal recognizance bond signed by two financially responsible people and
ordered that Mr. Galdieri, Sr. report to Pretrial Services as directed, surrender his
passport, and restrict his travel to the Southern and Eastern Districts of New York.

       I respectfully request that Mr. Galdieri, Sr.’s bail conditions be temporarily
modified to allow him to travel to Atlantic City, New Jersey on January 23, 2020 and
return on January 25, 2020. As the Court is aware from a prior bail modification
request (which the Court granted), Mr. Galdieri, Sr. is a professional poker player and
will be traveling to participate in a poker tournament at the Borgata Hotel. Mr.
Galdieri, Sr. will provide itinerary details to his pretrial services officer.

                                           Respectfully submitted,

                                           /s/Amy Gallicchio__________
                                           Amy Gallicchio
                                           Assistant Federal Defender
                                           (212) 417-8728

cc:    AUSA Thomas J. Wright
       US PTSO Winter Pascual (via email)
